DETAILED ACTION
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 10, 2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Remarks on Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Examiner considers amendment and argument in pages 9-12 remarks regarding independent claims 1, 13 and 20 are persuasive in view of arguments. Examiner believes specifically the invention is to manage large clouds often have functions distributed over multiple locations from central servers. Examiner believes the limitation of “at least one data processor; and 
at least one memory storing instructions, which when executed by the at least one data processor, result in operations comprising: 
detecting a change in a configuration of a first resource from a first cloud service provider, the change affecting at least a quantity of the first resource utilized by a first consumer; 
in response to detecting the change in the configuration of the first resource, querying a metadata data store to retrieve a first mapping rule corresponding to a first tag associated with the first resource, the first tag attributing a utilization of the first resource to a first consumer by at least assigning the first resource to one or more categories; 
determining whether a first value of the first tag matches a second value specified by the first mapping rule; 
in response to determining that the first value of the first tag does not match the second value specified by the first mapping rule, updating the first value of the tag to match the second value specified by the first mapping rule; and 
determining, based at least on the second value of the first tag, the quantity of the first resource utilized by the first consumer" is considered to have significantly more limitations than an abstract idea.

As maintained by the Examiner, the combination of elements as currently amendments in claim 1, 13 and 20 are not taught or fairly suggested by the prior art of record as claimed in independent claims, thus, the application is in condition for allowance. Examiner conducted another search of the prior art and did not find any other references that teach the elements of the claimed invention, hence the Notice of Allowability here.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record is the most relevant art fails to disclose the claims, at least one data processor; and 
at least one memory storing instructions, which when executed by the at least one data processor, result in operations comprising: 
detecting a change in a configuration of a first resource from a first cloud service provider, the change affecting at least a quantity of the first resource utilized by a first consumer; 
in response to detecting the change in the configuration of the first resource, querying a metadata data store to retrieve a first mapping rule corresponding to a first tag associated with the first resource, the first tag attributing a utilization of the first resource to a first consumer by at least assigning the first resource to one or more categories; 
determining whether a first value of the first tag matches a second value specified by the first mapping rule; 
in response to determining that the first value of the first tag does not match the second value specified by the first mapping rule, updating the first value of the tag to match the second value specified by the first mapping rule; and 
determining, based at least on the second value of the first tag, the quantity of the first resource utilized by the first consumer.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836. The examiner can normally be reached on M-F. 8am - 4pm, EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Mariela D Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAVAN MAMILLAPALLI/           Primary Examiner, Art Unit 2159